Citation Nr: 0118336	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from August 1988 to 
December 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Notice of Disagreement was received 
in September 2000, a Statement of the Case was issued in 
September 2000, and a Substantive Appeal was received in 
October 2000. 


FINDINGS OF FACT

1.  A psychiatric disability was not indisputably present 
prior to military service.

2.  Service medical records show referral to the chaplain for 
stress reaction related to family problems without 
complaints, clinical findings, or diagnosis regarding a 
psychiatric disorder.

3.  The veteran's initial psychiatric diagnosis in July 1989 
was bipolar disorder, with subsequent diagnoses of 
cyclothymia, mood disorder, not otherwise specified, and 
histrionic personality disorder.

4.  The veteran's currently diagnosed chronic psychiatric 
disorder did not have its onset in military service nor is it 
otherwise related to such service.

5.  A psychosis was not manifested within one year 
postservice.



CONCLUSION OF LAW

A psychiatric disorder, to include bipolar disorder, did not 
clearly and unmistakably preexist service and was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1111, 1131, 5107 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304(b) (2000). 

2.  The veteran does not have a psychosis which may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 113, 1131, 1137, 5107 (West 1991 & Supp. 
2000),Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  3.307, 3.309 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to her or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  By letter dated in March 2001, the 
veteran was advised by the RO of the new law, the VA's duty 
to assist her to obtain evidence in support of her claim, 
what evidence was needed to establish entitlement, what 
information or evidence was needed from her, etc.  She was 
afforded a VA examination in June 2000, and the RO has made 
every effort to obtain all pertinent records referred to by 
the veteran.  There is no indication that there are any 
outstanding available medical records which are relevant to 
this appeal.  Thus, the Board finds that the duty to assist, 
as mandated by the Court, and the Veterans Claims Assistance 
Act, supra, has been met. 

Factual Background

The veteran's entrance examination report noted that she had 
been treated for cancer of the cervix, and was depressed and 
worried about the "cancer in situ problem."  However, 
additional service medical records reflect that the veteran 
had an abnormal Pap smear with mild dysplasia, but no 
diagnosis of cancer.  The only reference in the service 
medical records to nervous symptoms was a report of a 
referral to a chaplain for family problems and stress 
reaction.  The service medical records also show treatment 
for chest pain and epigastric pain with a question of reflux 
disease or ulcer disease.  The veteran was prescribed Zantac 
for her epigastric problems.  She was administrative 
separated from service following a pelvic stress fracture.

Private medical records covering the period from July 1989 
through February 2000, show that the veteran was initially 
seen by the Washington County Mental Health Services, Inc. 
(WCMHS), in July 1989 for psychiatric evaluation.  According 
to the veteran's testimony, she was referred to the clinic 
after being seen at a hospital emergency room in December 
1988.  Her diagnosis was reported to be bipolar disorder, 
mixed.  She began treatment with this clinic on a fairly 
consistent basis through February 2000.  Her diagnosis was 
reported as cyclothymia in September 1993, and she was 
prescribed medication subsequent to a September 1999 hospital 
admission for a manic episode.  A private psychiatric 
evaluation was performed in September 1993, after her 
discharge from the hospital, in order to set up a treatment 
plan with the community rehabilitation component of the 
WCMHS.  The psychiatrist noted the veteran's history of 
bipolar disorder, as well as her social history which 
included being removed from an alcoholic mother, adoption by 
a foster family, physical and mental abuse by this family, 
and then abandonment by the adoptive family, with her being 
returned to her mother, all prior to her 17th birthday.  The 
veteran reported to the psychiatrist a history of "multiple 
hypomanic states extending back over years into her mid-
adolescence."  Her diagnosis was reported to be bipolar 
disorder.

In June 1995, the veteran was afforded a neuropsychological 
evaluation at her psychiatrist's recommendation.  It appears 
from the record that her psychiatrist believed that she was 
not making therapeutic progress, despite "high levels of 
motivation."  He questioned whether organicity due to early 
childhood abuse was interfering with therapy.  The veteran 
had reported being whipped and having her head thrown against 
a wall during childhood.  The psychological evaluation 
indicated the presence of a speech/language disturbance of 
unknown type during childhood.  The psychologist found that 
the test results showed the possibility of chronic, mild, 
difficulty processing language-based information, but she 
could not say whether it was due to childhood trauma or some 
earlier problem.  There were also mild left-sided motor 
deficits, but right hemisphere findings were often associated 
with major affective disease.  The psychologist stated that 
the veteran's clinical problems in thinking were largely 
related to her psychiatric issues, including anxiety.  

The remaining private treatment records show that the veteran 
continued in treatment through the WCMHS, participating in 
therapy and having her medication monitored, at least until 
February 2000.  She also applied for Social Security 
Administration (SSA) benefits, and was found eligible for 
disability benefits effective November 1993.  The SSA award 
letter and accompanying medical records noted that the 
veteran's disability began in November 1992, and that she was 
unable to obtain employment as of that date due to her 
psychiatric disability.  Her diagnosis of bipolar disorder 
remained the same throughout treatment.

The veteran was afforded a VA neuropsychiatric examination in 
June 2000.  She stated that her experience at "failing" in 
the service caused her depression.  She reported that her 
first psychiatric treatment was in 1989, precipitated by her 
inability to hold a job.  She was hospitalized in 1993 and 
was prescribed medication at that time.  She has had no 
further psychiatric hospital admissions.  The examiner noted 
that the veteran continued in outpatient therapy weekly.  He 
also reviewed the veteran's records, including service 
records, and noted that she was referred to a chaplain for 
problems at home.  The provisional diagnosis was "stress 
reaction."  There were no other service records suggestive 
of mental health problems or treatment.  The veteran reported 
that she was depressed as soon as she left the service and 
had sleeping disorders, eating disorders, highs, and lows.  

The veteran's mental status evaluation revealed a variable 
affect that shifted easily.  She frequently used humor, but 
also became dramatically tearful.  There was no impairment of 
thought process or communication.  She denied hallucinations 
and there was no evidence of delusions.  She did describe 
frequent feelings that other people were against her, but it 
did not appear to be frank paranoia.  There was no suicidal 
or homicidal ideation.  Her hygiene was good and she was able 
to perform basic activities of daily living.  She was fully 
oriented but did describe difficulty with short-term memory.  
There was no evidence of ritualistic or obsessive behavior, 
and her speech pattern was clear and goal-directed.  She 
denied impulse control, but reported that she did have 
problems in the past.  She reported intermittent sleep 
impairment and decreased sleep.  She described high periods 
as lasting a few days and reported agitation and a decreased 
need for sleep.  She did not report symptoms consistent with 
a manic episode.  The examiner found that while the veteran 
clearly had an unstable mood and affect, and appeared to have 
associated symptoms suggestive of a mood disorder, he did not 
find a true bipolar affective disorder.  He noted that she 
appeared to have a difficult developmental history and much 
of her presentation was suggestive of an Axis II disorder.  
He recommended psychological testing.  

The VA psychological testing, performed in July 2000, 
included a battery of tests to determine whether the veteran 
had a personality disorder.  Her records reflected a 
diagnosis of bipolar affective disorder with no description 
of a manic episode.  The clinical evaluation was suggestive 
of histrionic personality.  The Minnesota Multi-Phasic 
Personality Inventory (MMPI-II) indicated an invalid profile.  
The veteran's validity scales indicated indiscriminate true 
responding.  The Million Clinical Multiaxial Inventory (MCMI 
II) was valid, indicating dependent and self-defeating 
personality features.  The examiners summarized their 
findings and noted that while the veteran's profile did not 
suggest any severe personality pathology, it did suggest 
dependent, self-defeating, histrionic and narcissistic 
personality features.  In addition, there were suggestions of 
clinical syndrome to rule out, including: Anxiety disorder, 
pain disorder (associated with psychological factors and a 
medical condition), and dysthymia.  

After reviewing the report of the psychological testing, the 
VA psychiatrist stated that he did not see evidence of 
symptomatology or treatment during service, and did not 
believe that the psychiatric disorder was diagnosed during 
service.  In addition, he noted that the veteran stated that 
her symptoms began after service.  The examiner concluded 
that the veteran's diagnoses were: Axis I - Mood disorder, 
not otherwise specified; Axis II - histrionic personality 
disorder; Axis V - global assessment of functioning (GAF) 
score of 60.  

In November 2000, the veteran's representative wrote to the 
VA psychiatrist, requesting an opinion from him.  The 
psychiatrist responded that he could not answer the 
representative's questions and referred him to the VARO. 

The veteran appeared for a hearing in February 2001.  She 
testified that the depression and anxiety identified on her 
service entrance examination report was related to the 
possibility that she had cervical cancer.  She reported that 
once that issue was resolved, she was no longer depressed.  
She stated that she had no treatment prior to service, but 
that she did feel anxious and depressed during basic 
training.  She was told not to report to sick call during 
training, so she did not seek treatment for her condition.  
She also testified that she was treated for severe chest pain 
during service and was prescribed Zantac for her anxiety.  
[Service medical records show that Zantac was prescribed for 
the veteran's epigastric distress and possible ulcer 
disease.]   

The veteran also testified that she became depressed when she 
was discharged from service.  She incurred a stress fracture 
of her pelvis, and was notified after her recovery that she 
would not be retained in service.  She was told that she 
could not be "recycled," and would be separated from 
service.  She testified that while she was referred to WCHMS 
in December 1988, after being seen at the Central Vermont 
Medical Center emergency room, she did not actually seek 
treatment for psychiatric problems until July 1989.  By 
letter dated in March 2001, the veteran's representative 
wrote that he attempted to obtain the emergency room records 
pertaining to treatment in late 1988 but was unsuccessful.  
He was informed by "Diane" at the Central Vermont Medical 
Center that the records had been purged.  Similar attempts 
via telephone call by the RO and the veteran were likewise 
unsuccessful.  (See Report of Contact dated March 1, 01).

In October 2000, the veteran submitted statements from 4 
friends and her spouse.  The witnesses reported in varying 
degrees, their 3 to 5 year history with the veteran, and 
their perceptions of her behavior, particularly her 
moodiness.  The woman who the veteran stayed with right after 
service, in December 1988, reported that the veteran was very 
emotional and slept and cried often.  She stated that the 
veteran would have mood swings and yell at people.  She 
reported that she took the veteran to the emergency room in 
December 1988, because when she came home, the veteran was 
sitting on the stairs "sobbing" and would not stop.  She 
recalled that the veteran was referred to the WCMHS by 
hospital personnel.  Other friends reported on the veteran's 
strength of character and moodiness.  One friend, who knew 
the veteran in high school and then renewed their friendship 
in 1996, stated that the veteran was emotionally strong 
during high school, but was currently temperamental and 
moody.  The veteran's spouse of 6 years reported that she had 
been very moody throughout their marriage and was unable to 
hold a job for any length of time.  He stated that she would 
lose jobs because of her lack of concentration, and then 
would become depressed.

Analysis

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  With chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a chronic condition that had its onset during 
service and continues to show symptomatology after service, 
as set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The evidence regarding continuity 
of symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

After reviewing the record in its entirety, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disorder.  While there is some dispute as to whether the 
veteran's psychiatric disability is an affective disorder, a 
mood disorder, or a personality disorder, there is no doubt 
but that she has a psychiatric disability.  However, the 
medical evidence of record does not support a finding that 
the disability clearly and unmistakably existed prior to 
service.  In this regard, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 § U.S.C.A. 
1111; 38 C.F.R. § 3.304(b).  There is no medical evidence of 
psychiatric treatment prior to service, and the veteran 
reported that her complaints of nervous complaints at 
entrance examination were attributable to fear concerning the 
possibility of having a malignant condition.  In addition, 
she testified that she did not have psychiatric problems 
prior to service.

As to when the veteran's psychiatric disability had its 
onset, the veteran testified that she was treated for 
psychiatric symptoms at a hospital emergency room in December 
1988.  Unfortunately, these records are unavailable.  She 
carried no psychiatric diagnosis until July 1989, when she 
was evaluated by a WCMHS mental health professional.  At that 
time, the veteran's symptoms were attributed to an inability 
to maintain employment and mood swings.  The extensive 
treatment records from WCMHS, which cover an 11 year period, 
reflect no reference to the veteran's psychiatric disability 
as being related to military service.  There is nothing in 
any of the private medical records to suggest that the 
veteran's psychiatric disability was linked to service.  
Rather, the records carry multiple references to the 
veteran's traumatic childhood, including a June 1995 
neuropsychological evaluation to determine whether she had an 
organic disorder related to her traumatic past.  

Notwithstanding the veteran's testimony that her 
"depression" began after service, as a result of service, 
there is no medical diagnosis of depression, and neither the 
diagnosed bipolar disorder, nor the mood disorder, have been 
shown to be related to her approximately 4 months of active 
duty.  Indeed, the VA examiner specifically concluded as 
follows:  "I do not see evidence that the veteran had 
symptomatology or treatment [for psychiatric symptoms] while 
performing active service in the military.  She describes to 
me her symptoms beginning after discharge from the service."  
This finding is not contradicted by any of the private 
medical records.   

With regard to consideration for a presumptive chronic 
condition, the Board notes that a psychiatric disorder that 
is classified as a psychosis may be presumed "to have been 
incurred in or aggravated by service, even though there is no 
record of any such disease during service" under 38 U.S.C.A. 
§§ 1101, 1112, 113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
However, this presumption of service connection applies only 
to manifestation of a primary psychotic disorder within one 
year of separation.  38 C.F.R. § 3.307(a)(3), (1).  Neither a 
bipolar disorder nor a mood disorder is considered a primary 
psychotic disorder according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which has been 
adopted by the VA.  See 38 C.F.R. § 4.125 (2000).  In 
addition, the schedule of rating mental disorders, which has 
adopted the nomenclature of the DSM-IV, provides that bipolar 
disorder and mood disorder fall under the categories of Mood 
Disorders, and are not characterized as psychoses, which are 
evaluated under Schizophrenia and Other Psychotic Disorders.  
See 38 C.F.R. § 4.130 (2000).  

In considering the veteran's diagnosed histrionic personality 
disorder as her primary disability, as argued by her 
representative, the Board notes that a personality disorder 
is not a disease or injury for compensation purposes, and is 
not subject to service connection.  See 38 C.F.R. § 3.303(c) 
(2000).

The Board also considered the statements from the veteran's 
friends and spouse, which support her good characteristics, 
while confirming her moodiness and psychiatric problems.  
However, there is still no objective medical evidence to link 
the veteran's psychiatric disability to service.  One friend 
testified that she took the veteran to an emergency room soon 
after her service discharge following an episode of sobbing.  
While laypersons can report their observations of the 
veteran's behavior, they are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the Board notes that the veteran's representative, 
in the Informal Hearing Presentation of June 2001, requested 
a remand for a medical nexus opinion.  However, the Board 
observes that the VA medical examiner considered the issue of 
the relationship of the psychiatric disability to service.  
No further examination is deemed warranted.  Accordingly, the 
Board concludes that as there is no objective medical 
evidence to link the veteran's diagnosed psychiatric disorder 
to active military service, the claim must be denied.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, is denied. 




		
	Iris S. Sherman 
Member, Board of Veterans' Appeals

 

